Citation Nr: 1333582	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as due to failure to provide proper care by a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, with possible additional subsequent service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the pendency of this appeal, the Veteran relocated to California, and her file was transferred to the Los Angeles RO. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 1997.  In August 2004, she testified before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran subsequently requested another Board hearing via videoconference, and she testified at such a hearing in December 2011.  A transcript of each hearing is of record.

The Board previously remanded this appeal in October 2004, May 2006, August 2009, and February 2012 for development and due process considerations.  Due to arguments and information raised by the Veteran for the first time in a June 2013 statement, the case must again be remanded for further development.

In addition to the paper claims file, there is also a paperless claims file in the Virtual VA system and the Veterans Benefits Management System (VBMS).  There are currently no pertinent documents in either electronic file that are not also in the paper file.  Any records in electronic format should be considered going forward.

As noted in the last remand, the issue of reopening a claim of service connection for fibroids and their residuals has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  No action appears to have been taken on such claim to date.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

This issue has been pending on appeal since 1996.  After the last remand to the AOJ in 2012, the Board requested an opinion from a specialist with the Veterans' Health Administration (VHA) in an attempt to obtain evidence in support of the Veteran's claim, as the evidence of record remained insufficient for a fair adjudication.  

In her June 2013 statement in response to the VHA medical opinion, the Veteran asserted for the first time that she was in the "Active Army Reserve" from July 1978 until approximately September 1994.  Although the current evidence appears to include her complete service treatment records for the period of active duty from 1975 to 1978, no efforts have been made to verify her service in the Reserves or obtain any service treatment records covering that period.  

The Board notes that the current evidence includes VA treatment records dated from 1979 to 1980 and from 1991 forward, as well as identified private records concerning her claim, but no medical evidence from 1980 through 1991.  As the Veteran has claimed that she had fibroids and symptoms during that time, leading to the need for a hysterectomy in 1994 and subsequent residuals, any service treatment records during that period could contain relevant information.  

The Board further notes that Reserves service may include periods of active duty for training (ACDUTRA), which may be considered "active service" to qualify for VA benefits based on disease (such the claimed fibroid tumors or symptoms leading to the need for hysterectomy) under certain circumstances.  See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  Therefore, appropriate efforts should be made to verify any Reserves service dates for the Veteran and obtain any outstanding service treatment records during such service.  

Additionally, the Veteran asserted in her June 2013 statement that she was denied access to her claims file and pertinent medical records, including service treatment records dated from 1977 to 1978, during various VA examinations.  The AOJ should respond as appropriate to this request upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify her Army Reserve unit, and allow an appropriate time for response.

2.  Thereafter, make all necessary attempts to (a) verify any period of Army Reserves service by the Veteran from 1978 to 1994, including any periods of ACDUTRA; and (b) obtain copies of any outstanding service treatment records dated from 1978 to 1994.  Requests should be made to the appropriate agencies and records repositories, including but not limited to the NPRC and directly to the Reserves, as necessary. 

All requests and responses for the above records should be documented in the claims file, and requests should continue until a determination is made that the records sought do not exist or further efforts would be futile.  Any records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records and the efforts taken, and allowed an opportunity to provide them.

3.  Respond as appropriate to the Veteran's request for copies of records as indicated in her June 2013 statement. 

4.  After conducting any additional indicated development based on information or evidence received upon remand (including obtaining an appropriate VA opinion, if deemed necessary), readjudicate the claim based on all lay and medical evidence.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow an appropriate time for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

